DISSECTING OPINION.
NORTONI, J.
The dual capacity doctrine is one which presents more or less difficulty in its practical application, and it is therefore important that the question presented for decision in this case should be determined and defined with precision by the court of last resort. I am unable to agree with the opinion of the court in this instance for the reason that it seems to me to be in conflict with the principle announced in Dayharsh v. Han. & St. Jos. Ry. Co., 103 Mo. 570. The foreman in this case represented the master in and about the institution in his charge. This institution, it is true, was nothing more nor less than a large wagon. Nevertheless this wagon, together with complete authority thereabout, was given into the foreman’s charge by his employer. His authority included the right to employ and discharge those who aided him as well as direct their movements and the movements of the wagon and team in his charge. On this state of facts, there can be no doubt that had this foreman directed another employee to drive the team and move the wagon forward at the particular time in question — that is, while pTaintiff was in the act of mounting the same — and thus entailed the injury, liability for plaintiff’s hurt would thereby at-*128tacb prima facie against defendant for the reason it resulted from an act of the foreman, vice-principal, while exercising the authority of his master. Now can the mere fact that the foreman himself performed the manual act of driving the team and moving the wagon forward which resulted in injury to the plaintiff, instead of ordering another to do so, change the situation with respect to the rights of the injured party? The Day-harsh case presents a situation much like the one here involved. There, Dayharsh was directed by Mr. Stephens to enter a cinder pit beneath the railroad track and remove the cinders therefrom. It is true the statement of facts accompanying the report of that case is not clear on the question; nevertheless it appears from the opinion that while Dayharsh was thus engaged in the pit, the foreman, Stephens, assumed charge of a locomo-time engine, and by his own hand, propelled it forward over the cinder pit and injured Dayharsh. The Supreme Court affirmed liability in that case against the defendant railroad company on the ground that Stephens, the foreman, was vice-principal when he performed the manual act of performing the duties of engineer in moving the locomotive forward. In expressing its views of the case, the Supreme Court said as follows:
“It was undoubtedly within the scope of Mr. Stephens’ authority, as 'night hostler’ or 'boss’ to direct where the engine and tender, that struck plaintiff, should be placed, and how and when they should be moved over the tracks. In giving directions to that end and seeing to their execution, we think he was performing the master’s part, and as such was the representative of the latter and not a mere fellow-servant of the plaintiff. If he had expressly directed the engine to be moved down by another upon the plaintiff, in the manner described in the evidence for the latter, the defendant would have been responsible for the act, and we are unable to perceive any logical of reasonable distinction *129between so directing it and bis performing such negligent act himself, in the circumstances here shown. It was one which fell within his authority as the master’s representative to direct, and it can make no difference in principle whether he did it personally or by another
It seems to me the principle of that case should control the disposition of this one. The Dayharsh case is precisely in point, as I understand it.
It may be said, too, that in the later case of Ross v. Wabash, etc., Ry. Co., 112 Mo. 45, wherein the Supreme Court was dealing with the matter of a section foreman of a railroad, who had poAver to employ and discharge men under him and control their Avork and movements, the same doctrine was affirmed. In that case the court declared such foreman to be a vice-principal and said that his negligent acts done in the performance of duties that devolved upon him as foreman, were the negligent acts of the defendant, for which it was liable. The court there affirmed liability on the manual act of the section foreman performed in his authority as foreman and not in respect of an order given to another in virtue of his authority. The principles of those cases, it seems to me are recognized and reaffirmed in the more recent case of Holweg v. Bell Tel. Co., 195 Mo. 149. Noav in the cases referred to, in each instance the act performed by the for.eman and upon which liability Avas affirmed, notwithstanding the fellow-servant argument presented, was a manual act performed by the foreman as such, and in this respect, I believe those cases to be strictly in. point here. It Avill be observed in this case that the foreman having charge of this Avagon had complete charge and control of the Avagon as an institution and of the men who Avorked thereAvith. Besides having authority to employ, discharge and direct the laborers thereabout, he and he alone was possessed of authority to move the wagon from place to place. It seems to me that as he alone was possessed of the au*130thority of the master to move the wagon, it is entirely immaterial whether he exercised that authority in moving the wagon forward by driving the team with the lines in his own hands or whether he ordered one of those working with him to do so. Such is the doctrine of the Dayharsh case most certainly. I am of the opinion that the foreman was acting in the capacity of vice-principal at the time he was driving the wagon forward even though otherwise the act was one of- ordinary service, and that he was not at the time a fellow-servant of the plaintiff. I therefore most respectfully dissent from the opinion of the court.
I deem the judgment of the court to be in conflict with the case of Dayharsh v. Han. & St. J. Ry. Co., 103 Mo. 570 and other cases herein referred to and therefore ask that the cause be certified to the Supreme Court for final determination, in accordance with the constitutional mandate.